Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Aaron Johnson on 06/23/2022.

The application has been amended as follows: 
Claim 2 was amended as follows:
2. A portable physiological monitoring system comprising:
an optical sensor configured to output one or more signals responsive to light from a light source attenuated by tissue of [[the ]]a user at a measurement site, said one or more signals indicative of an oxygen saturation (“SpO2”) of said tissue; and
a processing board in data communication with the optical sensor and a mobile computing device including a display and cellular communication, wherein the processing board is configured to: 
receive said one or more signals from the optical sensor;
process said one or more signals to generate one or more SpO2 measurement values; and
transmit the one or more SpO2 measurement values to the mobile computing device; 
wherein, one or more hardware processors of the mobile computing device are configured to execute an application, the application configured to execute commands to:
	generate a graphical user interface having a plurality of display portions;
display, in at least one of the plurality of display portions, a representation based on the one or more SpO2 measurement values generated by the processing board; and
display, in a different one of the plurality of display portions, a plurality of user inputs configured to allow the user to interact with at least one of the plurality of display portions or the application; and
wherein the processing of said one or more signals to generate said one or more SpO2 measurement values is performed only on the processing board, thereby freeing up memory available to the mobile computing device.
Claim 20 was amended as follows:
A method of monitoring one or more physiological parameters of a user, the method comprising:
emitting, from an optical sensor of a physiological monitoring system, light of one or more wavelengths toward tissue of the user at a measurement site
detecting, with the optical sensor, at least a portion of the emitted light after the at least the portion of the emitted light passes through the tissue of the user at the measurement site;
outputting, with the optical sensor, one or more signals responsive to the detected light; and
receiving, with a processing board of the physiological measurement system, said one or more signals responsive to said detected light from the optical sensor; 
processing, with the processing board, said one or more signals to determine one or more physiological parameters of the user; and
transmitting the one or more physiological parameters to a mobile computing device, the mobile computing device including an application configured to generate a graphical user interface having a plurality of display portions, at least one of the plurality of display portions comprising a representation of the one or more physiological parameters and at least another one of the plurality of display portions comprising a plurality of user inputs configured to allow the user to interact with at least one of the plurality of display portions or the application.
	Claims 11-19 were cancelled. 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Lisogurski (USPN 2011/0077473-Cited by the Applicant) fails to disclose the application configured to execute commands to: generate a graphical user interface having a plurality of display portions; display, in at least one of the plurality of display portions, a representation based on the one or more SpO2 measurement values generated by the processing board; and display, in a different one of the plurality of display portions, a plurality of user inputs configured to allow the user to interact with at least one of the plurality of display portions or the application; and wherein the processing of said one or more signals to generate said one or more SpO2 measurement values is performed only on the processing board, thereby freeing up memory available to the mobile computing device, in combination with remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN FARDANESH/Primary Examiner, Art Unit 3791